OFFICE   OF THE   AmORNEY     GENERAL   OF TEXAS

                     AUSTIN
                                                                                .-
                                                                                     4Y9

Umorablo    A. J. Uailsy - p6ge 2




     ll.That ft ehall be the duty of any baud of'oduca-
&ion, school board, board Of trusteea, dflclrpl or q
person eloated or appolut0d to Oarry out t&o ptidonr,   ot
t&m law of Texas relating to the gublio eohools of'maid
State aud wstod  with the gorers OS dealgnating tQxtbook8
or d pur-        or oontraottnp,tor textbofiksand/or%+
bUtu.ng and/or teaohers~submale, mder ibuthorltyof Chap-
ter lB of Tit16 do, Rerimd C¶,vllPtatut98 of 1928 of the
State of Tfssae, or under any artiole              or aubdivl8ion o? aaq
artiole    of said   Chaptar,        or under   say mm&fmt       themof,
ior the use or beuef%t of'the piblio s6hOOlc OP th&a St&e,
fo (in all ai%& ptwoha80s or nXOb eOrItm&a hereafter sM.e
0~:entermi i&a) glw p‘aterenos to textbooks and teaahew                              /
@m&lswhiab8re       ont&elywrUtm,oor       lmd,<lmrqdms,
g%zlted, arnlbound, a&/or Wbouml In tc state d Tezas,
    the exalueloa ep any mmh terfbagkantirely    or partly
written,   0owpo8ed, 0    ladj pt&ed,   or bound and/or re-
boumloutddoofthes      2  teorTew,lrovidaditehall@ip
gear to such board, ofY%~~~l Or &moon 60 oontlrotimg 4w
gmohahg      that au& textbook or mmaal so as aforeeaid
who&@y naumfiloturedfn the 6tete oi'Pexaa be of mp3riOr
or equaledu~ti0rullseritt0      lmd0~be&womrod      sttbe
emearlemsooat       thmtextbookaend/ora8amlooa#mUu'
bub~.wdiaadoi equal e&l~stlormlamritentlmlyar partly :
nitten, ootiqwed eompsled, p+ted                   ud bouad rad/ar re-
bmma out6ldB ot cas state of Taui$                 p-,      atleo,that
la   ewnt tsuoh   textbook      or    toaubr8    munal   ot   alah   maperior
orecpurl8duaatismlblIE4wit M    ofPexMouthor8bipciadofm-
pilotion ifbiwDd by tbs State Board of Rduoation to be un-
Obt&nable when OOntmOtm f'Or#lab twtM!OLs m malo
BhoxIldbe wiade,theneud in swBhereat, eueh Otmtx%m#th~e-
for m,   at the diwrotion of the Mate Board 0T RXue8tAoa
provlde for booka or mmalr   ,ecrth~oaoenafbo,wh%uhare                                   v--
wri,ttennail/orCrompUed out&de the StateeTwaabut        auab
aontraots i&all requ%re that wa& bo6kn er amnual8 ?aa glint-
od azd bound @x%/or rebOW3 ln the State of Tex8e by bstab-
liehod pintere   a&/or binders dondoll@% in this St&is;
poviQedl, sue, that the ooclt to tha 2tsta of Texas of say
ttutbOOk or teaohem   -1.whaielp     or p#&rtI~nraautwtured
in the State of Tares shall not % higher than the mdx&exm
aost of tha same book in any other Stato, aSt@r all dia-
ciountshaw boon alloued~

     l2. It shall be the duty or the State Board of'Sdues-
t&on to onoourag~ Texae authorehip of Wxtboolce and teaohers
~owrable     A. a. Bslley - pegs 3




mmu8ls. and the printing ami MU        am/or rebiabing in
the State of'Texar, of such books and mmualm, as an aid
to greater industrialization of Texas; and to sncouc~go
such authorship urd Lndustrlalisatlen, textbooks and
w,tmuah OP Texas asztborsbipnot yot in pint   troybe cub-
dtted  in aunmoript fom to the State Board oi &%uaatian
ior Ltr cansideratisn, povided such author ar bidder o+csr-
&ng ouoh tutboek   or manual tumid   the St&e Board of gdu-
aatien not leae th8a nine aoplem or im43hmu?aumript f8r the
aoaenient study.d ths members of s&d Boar& or of Its
ZaqoOk    conadttee . eisid%mtbook CorJsdttss,inmk&ag
itsmo~%%~to             saidStitsDerrd   of IpdasatiOnrela-
the to the tea&able value of boolu subndtted, s&all g&w
peferem to books of T-s      wtbrsrebi  am% ?emm pintaqg
rea bAmllm& and/a  rebiadfsg g8wvaJd   % its opt.aion  aleb
booka 3a o? equnl adueatUma1 value to books whslqly or
p8rtly gmtbsed      out&&e   the State of Taxu~




           Uiahave ~of%lXy  uuodnsd the stalistlttate
                                                    a@
beg to adrise that in mar opiaisa the sam is a v&Ad
Ad  ond~ f+reoRooa mj rioi3ot auetitutianal iarrltdfty.
              The Bill doe8 net pwport to apply      to    pfm-
sons   ar   6orpQrations wit51rospect to any right        so
uonorable A. J, Lrailey- page a



rf.@ts that am alr8atly woted, and Mead   it oould not
do 80 bsasuee of th4 aaus~itutionsl~abibitlon afgdnst
retroepativs         or retroaotlw    18we.
               The   p~lnufple   is cu2alo~ou~to that aecu6~Qb
by 1x8In ~plnton Ho. Q-14WB, advising the State            Board of
control thaf uzWr ArtUle 649, of the Revioed afril
Btatutos Of Tsxas, ZtMb, when Spual b&de are aubmj.tted
to theBoa~,inacooManaewith       *he provleioas OS the
gtstute, by a Taae oorparatlon anU a ?orsQp oorpora-
tlon, all other oonsideretiozu being equal, it IIIthe
duty of the BoUa  and ita purohasi   agent, Mder the
statute, to give pe?ersnoe to the7 exas aorporafion,
               It   is true in thaf   oatuethe que8tfon oS aon-
8tttutionslityaS the statute was nob            dlreotly   disaur-
aed, but if nfmrthele~c           was necerurily involved, and
the opl.aioneamurma the rslldity OS the atstute, #and
point4 out the ree60w why ouch a petorenoe wea aot
abnoxfoulrto thePedsFa1 Constituthn a& lawarith
re6pmt    to       equal privileges of the oitiseno of the
United   sta tes     l



               *eedom sf omtraot in Indeed one of the aw3at
valuable pighta vOuOhmSe6 to the citiatsnbJ the trriOw
oonetltut1ow     OS ale oeuntry. A.lu forb%ddUq a oitissol
ob Texas to eqage fn uommroe ~5th e oittmea er uorporw
t&on a? another state would ~nter?ePe with that lib*
OS oontraot rouoheaf'edby the %u8titutioni      00, a law
              a Eitissn to enter into oontrrot8 OS plmha8sp
             tiwa in iaterstati~ wnamrue rather tbpn at horn
would likewise intsrisre with the favored privllea;r
                                                   aS
freebosh
                 This potaction  of’ the right OS Smsdsm aS aen-
treat ie indeed a proteotion an!inot in.enjrlsee ooeruion.
It  pr363rvar.ths       freedat -- th3 optlaa -- to the a%ticea
.to buy and deal whom he pleasee. thrrely,whatetsr e oft&
ssn of the State thue has , tha Btate itself naesssarlly
nust reserve nml cloosrsssrm to itself1 that is, its
Sreedon;to purahaee and dsal when and where it plsaaes.
          It is war011
                     settled by the deoisians that whsn e
gwarmnt    lays seU.3 its eavsreignty to the extsnt of ex-
ercieing its proprietary rights with respsot to prOp?Ww
and the like, It bfn&a itself substantiallyas the indloid-
ual does by aontraoe. Tbie is the doatrine of mmy assea*
Be0 bmrtima ta Grirssnbaw,,
                         ¶oB U. 81 MB, PB Law f&l.Wl;
LIonorebleA. J.'Bailey - page 6




iuhibition, the 8tat.e in it. ~o@dary    mqaaity to
aontrect e.fh froeltionocoupieo pooim1;1 the 8afRppod-
tion ae do her oitiesna to wham such fm?doa 1m voue!w
safed by the Oonatitutl.on.
          Ill     o p ila o n       HO   l   04 a 31 ,   we   a dYsse4 l   th e   8ta fa

BQh~ay Departmer@ that under AFtiole $8Vd&, Vwxton*r
Aunotated Girt1 Btetutee~ it ha&KaQ authortty to isuer&
in Its aontreots a olaues p*nl&tng for e Fa par wmt
diitereutiel on the unit pLea 814 tn iavolpof &omestie
oemeut mew rorel~a derout, tke etatute selling tar *
oolnpetit%~*    lKub %q         l




          WhentbaLegislat43r3hamthus      gwesex%W   the
policy @.?the state, it la bipliag &I the aganto, off%-
oars aud iuatruwutelttisa of the Btats. Ipo,Or oourae,
where the pollay hem bean to favor local labor, somfnll-
ties or steteriala,thM poltcy nust bb reepmH&,      rab %a
not v;iolat%veof the asuox oonstitutlonel   pmw%aLoM*




           Allaa t. LBbsep, (X0,) 87 8. T. @B6;
           Oity ma County of Demer                             tr Booole (Colo.)
              168 P* au;



           state Y. Ijlen&to3i&
                              Elaak Book & Sta. Qo.
              (mlida.)76 f+Q*8881
           Limwd                Yr Lleltml, (I&.) 87 6. I.lpl.
          Dp couree, it is not the policy or ~oyblae
of thiaDepertmentto   paeo upon theu:dog~o~t%e~e-
bility of arrylaw -- that being a olatter sntirsly   for
the Legislature.


                            WarytPulY   Your0
                         ATl’OB8SiX
                                  OSlWiAL OP




                 APPROVEDAPR
                           8, 1941


                  ATTORNEY
                         GENERAL
                               OF TEXAS